Citation Nr: 0620006	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  02-11 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from April 1954 through March 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDING OF FACT

There is no competent medical evidence showing a current 
diagnosis of asbestosis.


CONCLUSION OF LAW

The criteria for service connection for asbestosis are not 
met.  38 U.S.C.A. § 1110, 1131 (West 2005); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for asbestosis.  He 
contends that he was exposed to the powder form of asbestos 
in service and now suffers from asbestosis.  The 
preponderance of the evidence is against his claim, because 
there is no evidence of a current asbestosis diagnosis.

To establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 12 Vet. App. 
341, 346 (1999); 38 U.S.C.A. §§ 1110, 1131;  
38 C.F.R. § 3.303(a).

The first element of service connection, medical evidence of 
a current disability, is not met in this case.  While there 
is evidence of exposure to asbestos in service, there is no 
current diagnosis of asbestosis.  In June 2005, a VA examiner 
diagnosed the veteran's chronic obstructive pulmonary disease 
(COPD), but opined that it was consistent with a history of 
smoking.  The VA examiner also noted that asbestosis causes 
restrictive lung disease, while the veteran has obstructive 
pulmonary disease.  These findings were based upon a physical 
examination, including a normal chest x-ray, and a CT of the 
chest showing emphysema from smoking, but no asbestosis.

Prior VA examinations and VA and private treatment records do 
not reflect an asbestosis diagnosis.  In February 2000, the 
veteran had a chest x-ray by a private physician, Dr. Harron, 
whose impression indicated bilateral interstitial fibrosis 
consistent with asbestosis, but there was no follow up 
diagnosis or treatment.  There is not evidence of record of 
any treatment for asbestosis.  

In an October 2002 statement, the veteran's representative 
said that the veteran was diagnosed with asbestosis in 1989 
and that he had throat surgery.  The medical evidence of 
record reflects a 1989 surgery by Dr. Masterson for polyps on 
the veteran's vocal cords, does not reflect a diagnosis of 
asbestosis or reference asbestos exposure.  Because there is 
no competent medical evidence in the record diagnosing the 
veteran with asbestosis, he has not met the first element for 
service connection and the claim must be denied.

In the representative's September 2005 statement it was 
suggested that the June 2005 VA examination report was 
inadequate because of a lack of the use of the term "as 
likely as not."  This terminology is used when discussing a 
nexus between the veteran's current disability and service.  
Because the veteran does not have a current disability, a 
nexus opinion is unnecessary.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

VA sent the veteran a letter in April 2005 that gave him 
adequate notice.  The letter notified the veteran of the 
evidence necessary to establish entitlement to service 
connection.  The letter also notified the veteran of what he 
was expected to provide and what VA would obtain on his 
behalf, and asked the veteran to provide VA with any evidence 
he may have pertaining to his appeal.  Because this letter 
met all elements of 38 C.F.R. § 3.159(b)(1), it satisfied 
VA's duty to notify.  Any defect with respect to the timing 
of the notice requirement was harmless error.  The veteran 
was furnished content-complying notice and proper subsequent 
VA process, thus curing any error in the timing.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and his Personal Hearing 
testimony.  Service, VA, and private medical records are in 
the claim file.  VA afforded the veteran several VA 
examinations.  The veteran did not respond to VA's April 2005 
letter and has not notified VA of any additional available 
relevant records with regard to his claim.  VA met its duty 
to assist.

In light of the denial of the veteran's service-connection 
claim, no initial disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.






ORDER

Entitlement to service connection for asbestosis is denied.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


